DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: The language, “claim 87” in paragraph [0039] is not correct. There is no claim 87 in current application.  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they do not include the following reference sign(s) mentioned in the description: the references, 3210a, 3210b in paragraphs, [0105],  [0108] are not included in Fig. 31; the reference 3208 (FIG. 31) in paragraph [0106] and paragraph [0108] is not included in Fig. 31. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they include the following reference character(s) not mentioned in the description: 1204 and 1206 in Fig. 12 are not mentioned in description; 3839 in Fig. 38 is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 9-10, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slavenburg (US 20140092150 A1) and in view of Nakada (US 20120242560 A1).
Regarding to claim 1,  Slavenburg discloses a method of operation in a virtual image presentation system (Fig. 2; [0031]: a method 200 providing a dynamic display refresh;  display image frames in the display device; [0033]: the image frames represent images; the images are displayed as the user interface; [0047]: improved motion for moving objects; update position of all moving objects), the method comprising:
rendering a first complete frame to an image buffer ([0037]: the entirety of the next image frame is a first complete frame and has been rendered to memory; [0038]:  the memory includes one or more buffers; [0039]: render the entirety of the next image frame to the memory, i.e. buffers; [0046]: allow additional time to complete rendering of the next image frame to memory; each image frame sent from memory to the display is an entire image frame), wherein the first complete frame includes pixel information for sequential presentation of pixels to form an image of a virtual object ([0035]:  the next image frame is any image frame generated by the application for rendering thereof immediately subsequent to the image frame currently displayed as identified in operation 202; [0037]: determining whether the entirety of the next image frame to be displayed has been rendered to memory may include determining whether each pixel of the image frame has been rendered; [0087]: identify a value of a pixel of an image frame to be displayed on a display screen of a display device; [0088]: GPU identifies the value of the pixel of the image frame to be displayed; [0096]: a first value of a pixel included in one image frame is different from a second value of the pixel included in a subsequent image frame.):
starting a presentation of the first complete frame (Fig. 2; [0031]: an entirety of an image frame is currently displayed by the display device; Fig. 2; [0039]: the next image frame is transmitted to the display device for display thereof, when it is determined in decision 204 that the entirety of the next image frame to be displayed has been rendered to the memory; start displaying next image frame); and
dynamically interrupting the presenting of a complete frame before completion of the presentation of the first complete frame based at least in part on an update to the first complete frame (Fig. 7A; [0081]:  a system has a dynamic display refresh; dynamically interrupt display of a repeat complete image frame and display a next complete image frame at a point of the interruption on a display screen of the display device before the completion of repeat complete frame based on update the frames; 
    PNG
    media_image1.png
    322
    795
    media_image1.png
    Greyscale
 ; Fig. 7C; [0082]: interrupt display of a repeat image frame and display a next image frame at a point of the interruption on a display screen of the display device; [0083]: interrupt painting of the repeated image frame on a display screen of the display device and may begin painting of the next image frame on the display screen of the display device at a first scan line of the display screen of the display device.) in which a portion of the pixel information has changed from the first complete frame ([0089]: the value of the pixel is modified;  a next update including the pixel is to be displayed on the display screen; the pixel is updated; a result of display of a new image frame includes the updated pixel; [0091]: the value of the pixel is modified by performing a calculation; [0092]: the next update includes the pixel is to be displayed; [0096]: a first value of a pixel included in one image frame is different from a second value of the pixel included in a subsequent image frame.).
Slavenburg fails to explicitly disclose “dynamically interrupting the presenting of the first complete frame”.
In same field of endeavor, Nakada teaches:
dynamically interrupting the presenting of the first complete frame before completion of the presentation of the first complete frame in which a portion of the pixel information has changed from the first complete frame (Nakada; [0032]:  adjusting and updating the luminance and reducing the visibility of the virtual image are based on the movement of the head of an end user; [0033]: when the movement of the head exceeding the fixed amount is detected; fixed amount is nominal head movement of an end user; [0034]: acquire the change information with respect to the initial position; [0048]: temporarily stop the generation of image light by the image-light generating unit; [0049]: when the movement of the head exceeding the fixed amount is detected, the control unit adjusts the image light generated by the image-light generating unit by temporarily stopping the generation of image light by the image-light generating unit; [0091]: frame by frame; Fig. 4; [0102]: a virtual image VI is displayed in a visual field VR of the user of the head mounted display HM.).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Slavenburg to include dynamically interrupting the presenting of the first complete frame before completion of the presentation of the first complete frame in which a portion of the pixel information has changed from the first complete frame as taught by Nakada. The motivation for doing so would have been to effectively changing the visibility of the virtual image when the movement of the head exceeding the fixed amount is detected; to display a virtual image VI in a visual field VR of the user of the head mounted display HM as taught by Nakada in paragraphs [0032], [0034], and [0102].

Regarding to claim 2, Slavenburg in view of Nakada discloses the method of claim 1, wherein a pixel information of the updated first complete frame is different in at least one respect from the pixel information of the first complete frame (Slavenburg; [0081]: the displayed next image frame may be quickly overwritten by another instance of the next image frame to remove the visible tear from the display screen as fast as possible; [0089]: the value of the pixel is modified;  a next update including the pixel is to be displayed on the display screen; the pixel is updated; a result of display of a new image frame includes the updated pixel; [0091]: the value of the pixel is modified by performing a calculation; [0092]: the next update includes the pixel is to be displayed; [0096]: a first value of a pixel included in one image frame is different from a second value of the pixel included in a subsequent image frame).

Regarding to claim 3, Slavenburg in view of Nakada discloses the method of claim 1, wherein the updated first complete frame is presented in lieu of a counterpart portion of the first complete frame (Slavenburg; [0087]: identify a value of a pixel of an image frame to be displayed on a display screen of a display device, wherein the display device is capable of handling updates at unpredictable times; [0089]: modify and update the value of the pixel;  a next update includes the pixel which is displayed on the display screen; the pixel is updated; a result of display of a new image frame includes the updated pixel; [0091]: the value of the pixel is modified by performing a calculation; [0092]: the next update includes the pixel is to be displayed; [0092]:  the value of a pixel sent to the display screen may be modified as a function of the identified value of the pixel at a particular screen location, and the previous value of the pixel included in a previous image frame displayed by the display screen at that same screen location; [0096]: a first value of a pixel included in one image frame is different from a second value of the pixel included in a subsequent image frame).

Regarding to claim 4, Slavenburg in view of Nakada discloses the method of claim 3, further comprising presenting a second field of the updated first complete frame in lieu of a counterpart field of the first complete frame (Slavenburg; [0047]: improve motion for moving objects;  moving objects are portion and field; update position of all moving objects; [0080]: a portion of the repeated image frame and a portion of the next image frame; [0082]: the painted portion of the frame; [0087]: identify a value of a pixel of an image frame to be displayed on a display screen of a display device, wherein the display device is capable of handling updates at unpredictable times; [0089]: the pixel is updated, e.g. as a result of display of a new image frame includes the updated pixel; [0092]:  the value of a pixel sent to the display screen may be modified as a function of the identified value of the pixel at a particular screen location, and the previous value of the pixel included in a previous image frame displayed by the display screen at that same screen location).

Regarding to claim 5, Slavenburg in view of Nakada discloses the method of claim 3, further comprising presenting a portion of a field of the updated first complete frame in lieu of a counterpart portion of a counterpart field of the first complete frame (Slavenburg; [0047]: improve motion for moving objects;  moving objects are portion and field; update position of all moving objects; [0080]: a portion of the repeated image frame and a portion of the next image frame; [0082]: the painted portion of the frame;  [0087]: identify a value of a pixel of an image frame to be displayed on a display screen of a display device, wherein the display device is capable of handling updates at unpredictable times; [0089]: the pixel is updated, e.g. a result of display of a new image frame includes the updated pixel; [0092]:  the value of a pixel sent to the display screen may be modified as a function of the identified value of the pixel at a particular screen location, and the previous value of the pixel included in a previous image frame displayed by the display screen at that same screen location).

Regarding to claim 7, Slavenburg in view of Nakada discloses the method of claim 3, further comprising presenting a line of the updated first complete frame in lieu of a counterpart line of the first complete frame (Slavenburg; [0061]: an image frame has been painted to a last scan line of a display screen of the display device; [0083]: interrupt painting of the repeated image frame on a display screen of the display device and may begin painting of the next image frame on the display screen of the display device at a first scan line of the display screen of the display device; [0084]: display a next image frame at a first scan line of a display screen of the display device).

Regarding to claim 9, Slavenburg in view of Nakada discloses the method of claim 3, further comprising presenting a portion of a line of the updated first complete frame in lieu of a counterpart portion of a counterpart line of the first complete frame (Slavenburg; [0047]: improve motion for moving objects;  moving objects are portion and field; update position of all moving objects; [0080]: a portion of the repeated image frame and a portion of the next image frame; [0082]: the painted portion of the frame; [0083]: interrupt painting of the repeated image frame on a display screen of the display device and may begin painting of the next image frame on the display screen of the display device at a first scan line of the display screen of the display device; [0089]: the pixel is updated, e.g. a result of display of a new image frame includes the updated pixel; [0092]:  the value of a pixel sent to the display screen may be modified as a function of the identified value of the pixel at a particular screen location, and the previous value of the pixel included in a previous image frame displayed by the display screen at that same screen location).

Regarding to claim 10, Slavenburg in view of Nakada discloses the method of claim 3, further comprising presenting at least one pixel of the updated first complete frame in lieu of a counterpart pixel of the first complete frame (Slavenburg; [0047]: improve motion for moving objects;  moving objects are portion and field; update position of all moving objects; [0080]: a portion of the repeated image frame and a portion of the next image frame; [0082]: the painted portion of the frame;  [0087]: identify a value of a pixel of an image frame to be displayed on a display screen of a display device, wherein the display device is capable of handling updates at unpredictable times; [0089]: the pixel is updated, e.g. a result of display of a new image frame includes the updated pixel; [0092]:  the value of a pixel sent to the display screen may be modified as a function of the identified value of the pixel at a particular screen location, and the previous value of the pixel included in a previous image frame displayed by the display screen at that same screen location; [0096]: a first value of a pixel included in one image frame is different from a second value of the pixel included in a subsequent image frame).

Regarding to claim 12, Slavenburg in view of Nakada discloses the method of claim 1, wherein the dynamic interruption of the presentation of the first complete frame is in response to a detected head movement of the end user exceeding a nominal head movement value (Nakada; [0032]:  adjusting and updating the luminance and reducing the visibility of the virtual image are based on the movement of the head of an end user; [0033]: when the movement of the head exceeding the fixed amount is detected; fixed amount is nominal head movement of an end user; [0034]: acquire the change information with respect to the initial position; [0048]: temporarily stop the generation of image light by the image-light generating unit; [0049]: when the movement of the head exceeding the fixed amount is detected, the control unit adjusts the image light generated by the image-light generating unit by temporarily stopping the generation of image light by the image-light generating unit; [0091]: frame by frame; Fig. 4; [0102]: a virtual image VI is displayed in a visual field VR of the user of the head mounted display HM).

Claims 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slavenburg (US 20140092150 A1) in view of Nakada (US 20120242560 A1), and further in view of Johnston (US 20060226231 A1).
Regarding to claim 6, Slavenburg in view of Nakada discloses the method of claim 3, further comprising presenting a portion of a field of the updated first complete frame of a scan in lieu of a counterpart portion of a counterpart field of the first complete frame of the scan (Slavenburg; [0047]: improve motion for moving objects;  moving objects are portion and field; update position of all moving objects; [0053]: a rendered image frame is scanned out in its entirety to a display screen of a display device; [0080]: a portion of the repeated image frame and a portion of the next image frame; [0082]: the painted portion of the frame; [0087]: identify a value of a pixel of an image frame to be displayed on a display screen of a display device, wherein the display device is capable of handling updates at unpredictable times; [0089]: the pixel is updated, e.g. as a result of display of a new image frame includes the updated pixel; [0092]:  the value of a pixel sent to the display screen may be modified as a function of the identified value of the pixel at a particular screen location, and the previous value of the pixel included in a previous image frame displayed by the display screen at that same screen location; [0113]: a rasterization module).
Slavenburg in view of Nakada fails to explicitly disclose raster scan.
In same field of endeavor, Johnston teaches raster scan ([0030]: a raster scan pattern; Fig. 6; [0043]: other scan patterns, e.g., raster, etc.).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Slavenburg in view of Nakada to include raster scan as taught by Johnston. The motivation for doing so would have been to use other two dimensional scan patterns such as a rotating propeller scan pattern, a raster scan pattern, or even a one-dimensional line pattern; to start the scan pattern at its maximum diameter and then spiral the illumination spot inward toward the middle; to cause the illumination spot to spiral inward, back to the initial, substantially central position as taught by Johnston in paragraphs [0030], [0032] and [0034].

Regarding to claim 8, Slavenburg in view of Nakada discloses the method of claim 3, further comprising 
Slavenburg in view of Nakada fails to explicitly disclose presenting a spiral line of the updated first complete frame in lieu of a counter spiral line of the first complete frame.
In same field of endeavor, Johnston teaches:
presenting a spiral line of the updated first complete frame in lieu of a counter spiral line of the first complete frame (Fig. 2; [0030]: a two-dimensional spiral scan pattern; Fig. 2; [0032]: start the scan pattern at its maximum diameter and then spiral the illumination spot inward toward the middle; Fig. 4; [0037]: the spiral scan pattern 11 may be divided up into any number of portions; Fig. 6; [0043]: updates the multi-colored frame image after each single color image is captured; a spiral scan pattern).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Slavenburg in view of Nakada to include presenting a spiral line of the updated first complete frame in lieu of a counter spiral line of the first complete frame as taught by Johnston. The motivation for doing so would have been to start the scan pattern at its maximum diameter and then spiral the illumination spot inward toward the middle; to cause the illumination spot to spiral inward, back to the initial, substantially central position as taught by Johnston in paragraphs [0032] and [0034].

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slavenburg (US 20140092150 A1) in view of Nakada (US 20120242560 A1), and further in view of Kurozuka (US 20110267361 A1).
Regarding to claim 11,  Slavenburg in view of Nakada discloses the method of claim 3, further comprising presenting one full cycle of a Lissajous pattern scan of the updated first complete frame in lieu of a counter part one full cycle of a Lissajous pattern scan of the first complete frame.
Slavenburg in view of Nakada fails to explicitly disclose presenting one full cycle of a Lissajous pattern scan of the updated first complete frame in lieu of a counter part one full cycle of a Lissajous pattern scan of the first complete frame.
In same field of endeavor, Kurozuka teaches  presenting one full cycle of a Lissajous pattern scan of the updated first complete frame in lieu of a counter part one full cycle of a Lissajous pattern scan of the first complete frame ([0024]: alternately switches the frames of the image data used for generation of the display data in synchronization with a scanning cycle of the scanning mirror; [0047]: the laser beam 2 forms the Lissajous pattern; scanning is performed at a high speed in the horizontal direction and at a low speed in the vertical direction; [0051]: the laser beam is scanned in a so-called Lissajous pattern; [0059]: the frames are switched during screen scanning and frame boundaries appear on the screen; [0126]: the scanning mirror preferably scans the laser beam in a Lissajous pattern).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Slavenburg in view of Nakada to include presenting one full cycle of a Lissajous pattern scan of the updated first complete frame in lieu of a counter part one full cycle of a Lissajous pattern scan of the first complete frame as taught by Kurozuka. The motivation for doing so would have been to form the Lissajous pattern by the laser beam 2; to perform scanning at a high speed in the horizontal direction and at a low speed in the vertical direction; to scan in a so-called Lissajous pattern as taught by Kurozuka in paragraphs [0047] and [0051].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616